UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)
)
Vv. ) Criminal Case No. 14-00006 (RJL)
)
)
CHAD PYLES, )
) FILED
Defendant. ) ,
JAN 23 2020
Clerk, U.S. District and
MEMORANDUM OPINION Bankruptcy Courts

 

(January &&, 2020) [Dkt. # 32]

Defendant Chad Pyles (““Pyles’’) pleaded guilty in this case to Travel with Intent to
Engage in Illicit Conduct and Possession of Child Pornography. See 18 U.S.C. § 2423(b),
2252A(a)(5)(B). Though the Government calculated his Sentencing Guidelines offense
level to be 28, at sentencing Probation correctly identified his Sentencing Guidelines
offense level to be 30, which included a 2-point increase for distribution of child
pornography. See Presentence Investigation Report 4] 42—68 [Dkt. # 12]. Consistent with
Probation’s calculation, I sentenced Pyles to 132 months of imprisonment, which our
Circuit Court affirmed. Pyles now seeks relief under 28 U.S.C. § 2255 on the basis that
his counsel provided ineffective assistance at sentencing by failing to object to the 2-point
increase, failing to investigate and argue for a potential downward departure related to
Pyles’s childhood history of sexual abuse, and failing to challenge the adequacy of my

reasoning in the sentencing decision. For the following reasons, I disagree that his

 

 
 

 

counsel’s assistance was ineffective, and therefore DENY the defendant’s motion to vacate
his sentence.
BACKGROUND

On September 11, 2013, defendant Chad Pyles was charged in a two-count
complaint for Travel with Intent to Engage in Illicit Sexual Conduct in violation of 18 |
U.S.C. § 2423(b), and Distribution of Child Pornography in violation of 18 U.S.C.
§ 2252(a)(2). Compl. [Dkt. # 1]. In August and September 2013, Pyles had corresponded
by email with Timothy Palchak, an undercover Metropolitan Police Department detective,
about Pyles’s sexual interest in minors. Statement of Offense at 1 [Dkt. # 9]. Between
August 7 and 15, 2013, Pyles sent five images of child pornography via email to Palchak.
Id. at2. Then, on September 10, 2013, Pyles and Palchak agreed to meet in Washington,
DC, to have sex with two underage girls. /d. at 5. When Pyles arrived at the meeting place
after traveling from Arlington, Virginia, police arrested Pyles and searched his computer,
where they found four additional videos of child pornography. /d.

On February 20, 2014, defendant signed a written plea agreement and entered a
Guilty plea to Travel with Intent to Engage in Illicit Sexual Conduct and Possession of
Child Pornography. Plea Agreement at 1 [Dkt. # 10]. Defense counsel had successfully
negotiated with the Government to reduce the Distribution of Child Pornography count
under 18 U.S.C. § 2252(a)(2), which carried a five-year mandatory minimum sentence of
incarceration, to Possession of Child Pornography under 18 U.S.C. § 2252A(a)(5)(B). See
Information at 2 [Dkt. # 5]; 9/30/2014 Tr. 8:2—5 [Dkt. # 29]. In the plea agreement, the
parties agreed that the estimated combined offense level under the U.S. Sentencing

2

 
 

 

Guidelines was 28 and that the estimated Guidelines range was 78 to 97 months of
incarceration. Plea Agreement at 3 [Dkt. # 10]. This estimate turned out to be wrong.
Probation calculated that the offense level was 30 because the U.S. Sentencing Guidelines
provide a two-point enhancement for an offense that involved distribution of child
pornography. Presentence Investigation Report §| 42—68 [Dkt. # 12]; see U.S. Sentencing
Guidelines Manual (“U.S.S.G.”) § 2G2.2(b)(3)(F). Therefore, Probation calculated that
the estimated Guidelines range was 108 to 135 months of incarceration. Presentence
Investigation Report §] 152 [Dkt. # 12]. On May 28, 2014, I postponed sentencing and
ordered that Pyles undergo a mental health evaluation at the Federal Correctional
Institution in Butner, North Carolina to determine Pyles’s psychological and psychosexual
condition, including whether he is a pedophile. 5/28/2014 Minute Entry; Order at 1 [Dkt.
#15].

At a sentencing hearing on September 30, 2014, I evaluated Pyles’s specific conduct
and the risk that he posed to the community. Upon consideration of the factors outlined in
18 U.S.C. § 3553, I imposed concurrent sentences of 132 months of incarceration for each
count, followed by 300 months of supervised release. Judgment at 2, 3 [Dkt. # 21].
Defendant appealed his sentence; arguing I failed to consider several mitigating arguments
he advanced. However, our Circuit Court affirmed his sentence on a plain error standard
of review, as Pyles had not objected to the sentencing decision at his hearing. United States

v. Pyles, 862 F.3d 82 (D.C. Cir. 2017).

 
 

 

ANALYSIS

Defendants convicted of federal crimes may move to vacate, set aside, or correct
their sentence on the ground that the sentence was imposed in violation of the Constitution
or laws of the United States. 28 U.S.C. § 2255(a). Defendant moves to vacate, set aside,
or correct his sentence based on ineffective assistance of counsel at his sentencing.

To prevail on an ineffective assistance of counsel claim, a defendant must make two
showings: “First, the defendant must show that counsel’s performance was deficient” by
“showing that counsel made errors so serious that counsel was not functioning as the
‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland v. Washington,
466 U.S. 668, 687 (1984). The standard for deficient performance is what was
“reasonable[] under prevailing professional norms . . . considering all the circumstances.”
Id. at 688. “Judicial scrutiny of counsel’s performance must be highly deferential, id. at
689, so “[s]urmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky,
559 U.S. 356, 371 (2010). “Second, the defendant must show that the deficient
performance prejudiced the defense” by “showing that counsel’s errors were so serious as
to deprive the defendant of a fair trial.” Strickland, 466 U.S. at 687. “Failure to make the
required showing of either deficient performance or sufficient prejudice defeats the
ineffectiveness claim.” Jd. at 700.

Defendant first argues his counsel failed to object to the two-point enhancement for
alleged distribution of pornographic material. Pyles admitted to distributing five images
of child pornography. Statement of Offense at 2 [Dkt. # 9]. It is irrelevant, however, that

the government did not charge the distribution offense. See United States v. Settles, 530

+

 
 

 

F.3d 920, 923 (D.C. Cir. 2008) (“[L]ong-standing precedents of the Supreme Court and
this Court establish that a sentencing judge may consider uncharged or even acquitted
conduct in calculating an appropriate sentence, so long as that conduct has been proved by
a preponderance of the evidence and the sentence does not exceed the statutory maximum
for the crime of conviction.”); cf United States v. Watts, 519 U.S. 148, 157 (1997)
(allowing court to apply sentencing enhancement to acquitted conduct when supported by
a preponderance of the evidence). Sentencing judges have broad discretion to consider
various kinds of information in imposing a sentence. See 18 U.S.C. § 3661. Because an
enhancement for distribution of child pornography squarely applied based on Pyles’s
admission, objecting to it would have been frivolous. Failure to raise a frivolous claim or
“pursue a losing argument” is not deficient performance. United States v. Watson, 717
F.3d 196, 198 (D.C. Cir. 2013); see also United States v. Kelly, 552 F.3d 824, 831 (D.C.
Cir. 2009).

Second, defendant argues his counsel did not follow his request to investigate and
present an argument for a downward departure based on the defendant’s early childhood
experience with sexual abuse. Not so. Defense counsel argued, numerous times, in fact,
that the Court should grant a downward departure based on his childhood history of sexual
abuse. Sentencing Mem. at 14—15 [Dkt. # 14] (defendant “was manipulated and abuse|d}
by older teenagers, who harmed Mr. Pyles” and “compelled [him] to engage in sexual
acts”); 9/30/14 Tr. at 20:12—21:17 [Dkt. # 29] (“[W]hat happened to [Pyles] at various
points in his childhood [was] very traumatic, and he never had those traumatic experiences

addressed.”). So too did defense counsel investigate Pyles’s history of sexual abuse: he

2

 
 

 

arranged for Pyles to receive a psychosexual risk assessment, but ultimately determined it
to be unhelpful to his defense. Mot. at 2 [Dkt. # 32]. He also gathered and presented letters
from Pyles’s family members that acknowledged his childhood sexual abuse and explained
its impact on his development. See Sentencing Mem., Ex. | [Dkt. # 14]. Pyles does not
identify any additional information that further investigation would have revealed that
could have helped him at sentencing. The “burden to ‘show that counsel’s performance
was deficient’ rests squarely on the defendant.” Burt v. Titlow, 571 U.S. 12, 22—23 (2013)
(quoting Strickland, 466 U.S. at 687). Pyles has not met that burden.

Third, defendant argues his counsel failed to object to the Court’s purported failure
to consider arguments for leniency and failed to challenge the Court’s reasoning in its
sentencing decision. As our Circuit Court found, however, it was “quite evident” that I
“read, listened to, and considered the mitigation arguments” offered, including the
presentence report, defendant’s sentencing memorandum, and the psychological
evaluation. Pyles, 862 F.3d at 93. Pyles’s appeal did not turn on the Circuit Court’s
application of a plain error standard of review due to his counsel’s failure to object, but
rather on the dearth of any compelling arguments for leniency. Pyles has thus failed to
show his counsel’s performance was deficient.

To prove deficient performance, the defendant must show that his “counsel’s
representation fell below an objective standard of reasonableness.” Knowles v.
Mirzayance, 556 U.S. 111, 124 (2009). Pyles has not done so, so the Court’s inquiry can
end there. See Strickland, 466 U.S. at 697 (“there is no reason for a court... to address

both components of the inquiry if the defendant makes an insufficient showing on one”).

6

 
 

 

CONCLUSION
Accordingly, because the defendant has not proven under Strickland that his

counsel’s performance was objectively unreasonable, his motion to vacate his sentence is

DENIED. a A
{

RICHARD J.
United States